Citation Nr: 0828776	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for irritable bowel 
syndrome. 

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for a monilia skin 
infection.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

 The veteran served on active duty from September 1969 to 
April 1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for post-traumatic stress disorder (PTSD), 
irritable bowel syndrome, hemorrhoids, and a monilia skin 
infection. 


FINDINGS OF FACT

1.  The competent evidence of record does not include a 
diagnosis of post-traumatic stress disorder.  

2.  The veteran's irritable bowel syndrome first manifested 
many years after service and is not related to any aspect of 
service. 

3.   The veteran's internal hemorrhoids first manifested many 
years after service and are not related to any aspect of 
service.  

4.  The veteran does not have a current chronic skin 
infection.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2007).  

2.  The criteria for service connection for irritable bowel 
syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112; 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).  

3.  The criteria for service connection for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.303, 3.304, 3.310.  

4.  The criteria for service connection for a monilia skin 
infection have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.304.   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In August 2005, the RO provided notice that met 
these requirements.  

Upon receipt of an application for service-connection, VA 
must review the information and the evidence presented with 
the claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In this case, the notice provided in August 2005 
did not address the criteria for the assignment of a rating 
and effective date.  An adequate notice was provided in June 
2008, after the initial decision on the claims.  However, the 
Board concludes that the timing error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to the claimed 
disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained medical 
examinations.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran served as an infantryman including service in a 
cavalry unit in the Republic of Vietnam from April 1970 to 
April 1971.  The veteran was awarded the Bronze Star Medal 
and Air Medal for meritorious service in connection with air 
and ground operations against hostile enemy forces.  He 
contends that his disorders first manifested in service, are 
the result of traumatic experiences in Vietnam, or are 
secondary to those disorders.   

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires essentially evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.

Post-traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  

Service medical records are silent for any symptoms, 
diagnosis, or treatment for a psychiatric disorder in 
service.  Service personnel records showed that the veteran 
was assigned to a U.S. Army cavalry (air mobile) unit in 
Vietnam in 1970 and 1971.  Although the veteran's Bronze Star 
and Air Medal were for meritorious, not heroic, service, 
award authorization letters indicate that the awards were 
made for operations against hostile enemy forces.  In a 
December 2005 notice of disagreement, the veteran stated that 
he also received the Combat Infantryman Badge, but this is 
not shown in the service personnel records.  

In an August 2005 statement, the veteran reported that he 
participated in many combat patrols involving firefights with 
enemy forces.  He stated that he was awarded the Bronze Star 
for a specific engagement.  He did not provide the date of 
the action.  The specific combat action is not noted in the 
award authorization letter and the file does not contain a 
citation.  The veteran also reported that he learned of the 
combat death of a close friend while he was hospitalized in 
Vietnam.  He provided the name of the soldier, and service 
medical records showed that the treatment occurred in late 
September and early October 1970.   

In January 1986, a VA physician performed a psychiatric 
examination of the veteran and noted the veteran's reports of 
nervousness and difficulty sleeping with nightmares related 
to his experiences in Vietnam.  The physician noted that the 
veteran appeared tense and apprehensive but that the 
description of his symptoms was very vague.  The veteran did 
not describe any specific traumatic experiences in or after 
service.  The physician diagnosed no mental disorder. 

In February 2005, the veteran received VA emergency room 
treatment for symptoms of agitation and suicide ideation.  
The attending physician noted that the veteran was already 
under the care of the psychiatric service at that facility.  
However, records of primary care from May 2001 to October 
2003 are silent for any psychiatric symptoms, and there is no 
evidence of any on-going VA psychiatric care.  

In October 2005, the veteran received an initial PTSD 
evaluation at a VA clinic.  The examining physician noted a 
review of the claims file and electronic medical records.  He 
noted the results of the psychiatric examination in 1986 and 
that the veteran had no history of psychiatric 
hospitalization except for the emergency room treatment in 
February 2005.  He noted no other record of psychiatric care 
in or after service.  The veteran reported that he was now 
employed at a part-time job at a heavy equipment company 
after a long period of unemployment.  The veteran reported 
that he was occasionally forgetful and had quarrels with his 
spouse.  However, the physician noted that the veteran did 
not report any stressful events in service.  On examination, 
the physician noted no abnormal psychiatric symptoms.  The 
veteran reported no depressed mood, anxiety, sleeping 
impairment, loss of impulse control, or memory deficits.  The 
physician diagnosed no gross psychiatric disorder and stated 
that the veteran did not meet the DSM-IV diagnostic criteria 
for PTSD.    

VA primary care treatment records from February 2006 through 
January 2008 are silent for any psychiatric symptoms, 
diagnoses, or treatment. 
 
The Board concludes that service connection for PTSD is not 
warranted because the veteran does not have a diagnosis of 
the disorder.  There is no competent medical evidence of 
psychiatric symptoms of any nature in service.  No mental 
health disorder was diagnosed in 1986.  Although the veteran 
received emergency room treatment on one occasion in February 
2005, a VA physician later that year noted no psychiatric 
symptoms and specifically stated that the veteran did not 
meet the diagnostic requirements for PTSD.  The veteran did 
not report any traumatic events or abnormal symptoms to the 
physician.  None were noted in the most recent primary care 
records.  

As the veteran does not have a qualifying diagnosis, the 
Board need not address the applicability of 38 U.S.C.A. 
§ 1154(b) or the occurrence of any traumatic events.  The 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Irritable Bowel Syndrome and Hemorrhoids

Service medical records are silent for any symptoms, 
diagnoses, or treatment for a gastrointestinal disorder or 
hemorrhoids.  No abnormalities were noted on a VA examination 
in January 1986.  No gastrointestinal or hemorrhoid symptoms 
or were noted on VA primary care records from May 2001 
through October 2003 or at the time of emergency room 
treatment in February 2005.  

In September 2005, a VA examiner noted a review of the claims 
file and the veteran's reports of recurrent diarrhea for 
years with increased severity in the previous two years.  The 
veteran reported that he experienced multiple bowel movements 
and cramping in the morning hours for three to four days with 
episodes recurring weekly.  There was no fever, nausea, 
vomiting, bleeding, anemia, or loss of body weight.  The 
examiner noted normal sphincter control with no fecal leakage 
or involuntary bowel movements.   Internal hemorrhoids were 
present with no fissures.  The physician diagnosed irritable 
bowel syndrome and internal hemorrhoids with no comments on 
the etiology of either disorder.  

No symptoms or treatment for gastrointestinal discomfort or 
rectal bleeding were noted on any VA primary care treatment 
records from February 2006 through January 2008. 

In a June 2005 claim, the veteran stated that his irritable 
bowel syndrome was related to PTSD and the associated 
symptoms of nightmares and insomnia.  He further stated that 
his hemorrhoids were related to irritable bowel syndrome.  In 
a December 2005 notice of disagreement, the veteran stated 
that his irritable bowel syndrome and hemorrhoids were 
related to his combat experiences.  However, the veteran did 
not state that symptoms of the disorders first manifested in 
service or that he was diagnosed with the disorders in 
service.  

The Board concludes that service connection for irritable 
bowel syndrome and hemorrhoids is not warranted because the 
disorders first manifested many years after service and are 
not related to any aspect of service.  There is no competent 
medical or lay evidence of symptoms of either disorder in 
service, in January 1986, or in VA outpatient records through 
2003.  The examiner who made the diagnoses in 2005 reviewed 
the claims file and was aware of the veteran's service in 
Vietnam and his medical history.  He did not note any 
statements by the veteran relating his symptoms to any aspect 
of service and did not indicate that any such relationship 
existed.  Although the veteran sincerely believes that his 
gastrointestinal disorder and hemorrhoids are related to his 
combat experiences, as a layperson, the veteran does not 
possess the necessary knowledge of medical principles, and 
his assertions, standing alone, are not probative as to the 
etiology of his current symptoms.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  
 
Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2007); Collette v. Brown, 82 F.3d 389 (1996).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 
9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) 
presumption only relates to the question of service 
incurrence, it does not relate to questions of whether the 
veteran has a current disability or whether there was a nexus 
between the in- service event and the current disability.

Here the veteran has not provided lay evidence that his 
gastrointestinal disorders were incurred in service.  He has 
stated only that he believes that his current disorders are 
related to nightmares and insomnia as a result of combat 
experiences.  Therefore, as there is no evidence of 
incurrence of the disorders in service, the Board need not 
address the applicability of 38 U.S.C.A. § 1154(b) or the 
occurrence of any traumatic events.  The Board notes that the 
veteran has not been diagnosed with a mental disorder related 
to combat experiences.  Although the veteran sincerely 
believes that his current disorders are related to those 
experiences, as a layperson, the veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
etiology of his current extremity symptoms. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible evidence demonstrates that the 
veteran's current irritable bowel syndrome and hemorrhoids 
first manifested many years after service and are not related 
to any aspect of active service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Monilia Skin Infection

Service medical records showed that the veteran sought 
treatment for genital skin irritation in September 1970.  His 
disorder was diagnosed initially as a monilia infection with 
phimosis.  After one week, he was admitted to a field 
hospital.  The examiner diagnosed phimosis.  The veteran 
underwent a circumcision and he was discharged after three 
days with restriction of duty but with a notation that his 
condition had improved.  However, in early October, the 
veteran was readmitted and treated for a post-operative 
infection.  At the end of October, the veteran was released 
from the hospital with an additional ten days of rest in 
quarters.  There are no records of further treatment of the 
infection in service.  The veteran completed his tour of duty 
in Vietnam in April 1971.  In a discharge physical 
examination the same month, a military physician noted no 
skin or genitourinary system abnormalities. 

In January 1986, a VA physician noted the veteran's reports 
of irritation skin lesions on the knuckle area of his hands 
and diagnosed psoriasiform dermatitis.  

No abnormal skin symptoms were noted on VA primary care 
records from May 2001 through October 2003 or at the time of 
emergency room treatment in February 2005.  No symptoms or 
treatment for skin infections noted on any VA primary care 
treatment records from February 2006 through January 2008.  
Examiners specifically noted no skin lesions or dryness on 
many occasions.  

In a March 2006 substantive appeal, the veteran stated that 
he developed a phimosis infection in Vietnam and that the 
disorder continued to bother him since service.  

The Board concludes that service connection for a monilia 
skin infection is not warranted because the veteran does not 
have a current diagnosed disability.  Although there is 
competent medical evidence of treatment for a genital 
infection in service, the records show that the veteran 
underwent a circumcision and follow-up treatment for a post-
operative infection.  The Board concludes that the disorder 
was not chronic as it resolved prior to the end of service 
and as no abnormalities or chronic disease was noted on his 
discharge physical examination.  Furthermore, no skin disease 
or recurrent infections were noted on a VA examination in 
1986.  The veteran did not report any skin symptoms during 
any VA primary care appointment and none were noted by any 
examiner from 2001 to 2008.  

In a December 2005 notice of disagreement, the veteran stated 
that he developed a skin infection in service as a result of 
movement through rice paddies during his service in Vietnam.  
The Board again considered the applicability of 38 U.S.C.A. 
§ 1154.  However, service medical records confirm that the 
veteran was diagnosed and treated for a skin disorder in 
service.  The veteran's lay statement is credible and is 
accepted to confirm the incurrence of an infection in 
service.  A veteran who establishes the in-service incurrence 
of a disease must nonetheless submit evidence of a current 
disorder and a causal nexus between the disorder and the in-
service incurrence.  Dalton v. Nicholson, 21 Vet. App. 23, 37 
(2007).  In this case, there is no competent medical evidence 
of a current skin disorder similar to that diagnosed in 
service or any other skin disorder.  

The Board has considered whether a VA examination was 
required in this case under the duty to assist provisions 
codified at 38 U.S.C.A. § 5103A(d) and by regulation found at 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).  The duty to assist under 38 U.S.C.A. § 
5103A(d) and 
38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to 
obtain an examination to make a decision in the case.  
Factors to consider in determining whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the appellant's military service but 
there is not sufficient medical evidence to make a decision 
on the claim. Id.  The Board finds that the veteran's 
statement in his appeal that he continues to experience 
unspecified recurrences of the same infection he had in 
service is outweighed by  the notations of many VA primary 
care examiners over the last seven years who found no 
evidence of any skin or genital abnormalities.  Moreover, 
there is no indication in the record that he currently has a 
skin disability that may be related to service.  Therefore, 
no additional examination or opinion is required to decide 
the claim.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for irritable bowel syndrome is denied. 

Service connection for hemorrhoids is denied. 

Service connection for a monilia skin infection is denied.    




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


